DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10, the limitation, “wherein the partition wall pattern comprises a rim structure having a closed figure connected continuously” renders the scope of the claim unclear.  Namely, claim 1 requires a passageway is located within the partition wall pattern and thus it is unclear how the partition wall pattern may be considered a closed figure.  For examination purposes, it is presumed that the rim structure comprises the passageways of claim 1 on which claim 10 depends.
Claim 11 depends upon claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mottram et al. (WO 2007/141525).
In regard to claim 1, Mottram et al. discloses a variable transmittance film comprising (see e.g. Figures 1-4): 
a first electrode substrate 30 and a second electrode substrate 35 which are provided to face each other; and 
a liquid receiving layer 20 which is provided between the first electrode substrate 30 and the second electrode substrate 35, 
wherein the liquid receiving layer comprises a liquid substance 10, and a partition wall pattern that divides the liquid substance into two or more spaces, 
wherein at least a part of the partition wall pattern comprises a passageway region 180 that connects adjacent spaces.
In regard to claim 2, Mottram et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein one surface of the partition wall pattern 20 adjoins the first electrode substrate 30, and another surface of the partition wall pattern 20, which is opposite to the one surface, adjoins the second electrode substrate 35.
In regard to claim 4, Mottram et al. discloses the limitations as applied to claim 1 above, and
wherein a thickness of the passageway region 180 is equal to a thickness of the partition wall pattern 20.
In regard to claim 5, Mottram et al. discloses the limitations as applied to claim 4 above, and
wherein an entirety of one surface of the partition wall pattern 20, except for the passageway region, adjoins the first electrode substrate 30, and an entirety of another surface of the partition wall pattern 20, which is opposite to the one surface, except for the passageway region, adjoins the second electrode substrate 35.
In regard to claim 10, Mottram et al. discloses the limitations as applied to claim 1 above, and
wherein the partition wall pattern comprises a rim structure having a closed figure connected continuously (see e.g. Figures 1-4). 
In regard to claim 11, Mottram et al. discloses the limitations as applied to claim 10 above, and 
wherein the closed figure is an n-gon (n is an even number), and the passageway regions are provided in at least a pair of rim regions of the n-gon which face each other (see e.g. Figures 1-4).
In regard to claim 17, Mottram et al. discloses A smart window comprising: the variable transmittance film according to claim 1; and 
a voltage applying device electrically connected to the variable transmittance film (see e.g. page 13, lines 16-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mottram et al. (WO 2007/141525).
In regard to claim 3, Mottram et al. discloses the limitations as applied to claim 2 above, but fails to disclose
wherein based on an overall horizontal cross-sectional area of the one surface of the partition wall pattern, an area of a region in which the passageway region is provided is more than 0% and equal to or less than 30%.
However, Mottram et al. does disclose that the width of the channel may affect the optical properties (see e.g. pages 12, line 22- page 13 line 6).  Therefore, one of ordinary skill in the art would recognize using a configuration wherein based on an overall horizontal cross-sectional area of the one surface of the partition wall pattern, an area of a region in which the passageway region is provided is more than 0% and equal to or less than 30%, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mottram et al. with wherein based on an overall horizontal cross-sectional area of the one surface of the partition wall pattern, an area of a region in which the passageway region is provided is more than 0% and equal to or less than 30%.
Doing so would provide an opening structure that allows the cavities to be in fluid communication without lowering the orientation stability.
In regard to claim 6, Mottram et al. discloses the limitation as applied to claim 1 above, but fails to disclose
wherein a thickness of the passageway region is 0.05 times to 0.95 times a thickness of the 3partition wall pattern.
However, one of ordinary skill in the art would recognize using a configuration wherein a thickness of the passageway region is 0.05 times to 0.95 times a thickness of the 3partition wall pattern, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mottram et al. with wherein a thickness of the passageway region is 0.05 times to 0.95 times a thickness of the 3partition wall pattern.
Doing so would provide an opening structure that allows the cavities to be in fluid communication without lowering the orientation stability.  Further, such a modification would involve a mere change in shape which is considered within the ordinary skill level of the art.
In regard to claim 7, Mottram et al. discloses the limitations as applied to claim 6 above, and
wherein an entirety of one surface of the partition wall pattern 20, except for the passageway region, adjoins the first electrode substrate 30, and an entirety of another surface of the partition wall pattern 20, which is opposite to the one surface, except for the passageway region, adjoins the second electrode substrate 35.
In regard to claim 8, Mottram et al. discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein a thickness of the partition wall pattern is 5µm to 50 µm.
However, Mottram et al. does disclose wherein a thickness of the partition wall pattern is 1 µm to 50 µm, which overlaps applicant’s claimed range (see e.g. page 6, lines 21-32). It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mottram et al. with wherein a thickness of the partition wall pattern is 5µm to 50 µm.
Doing so would provide a typical thickness of a liquid crystal display device where the liquid crystal bulk is affected by the surface conditions of the layer.
In regard to claim 9, Mottram et al. discloses the limitations as applied to claim 1, but fails to disclose
wherein a width of the passageway region is 1 µm to 50 µm.
However, Mottram et al. does disclose a width of the passageway region is less than 5 µm wide, which overlaps applicant’s claimed range (see e.g. pages 12, lines 23-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mottram et al. with wherein a width of the passageway region is 1 µm to 50 µm.
Doing so would provide an opening structure that allows the cavities to be in fluid communication without lowering the orientation stability.
In regard to claim 12, Mottram et al. discloses the limitations as applied to claim 1, but fails to disclose
wherein a pitch of the partition wall pattern is 100 µm to 3,000 µm.
However, Mottram et al. does disclose the length of the sides of the polygon may be between 10 and 100 µm (see e.g. page 9, lines 27-30).  Therefore, one of ordinary skill in the art would recognize utilizing wherein a pitch of the partition wall pattern is 100 µm to 3,000 µm ,since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mottram et al. with wherein a pitch of the partition wall pattern is 100 µm to 3,000 µm.
	Doing so would provide a pitch that may be optimized according to the application of the switching device.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mottram et al. (WO 2007/141525) in view of Kanematsu et al. (US 2010/0188731 A1).
In regard to claim 13, Mottram et al. discloses the limitations as applied to claim 1, but fails to disclose
wherein the liquid substance comprises a solvent in which colored charged particles are dispersed.
However, Kanematsu et al. discloses 
wherein the liquid substance comprises a solvent in which colored charged particles are dispersed (see e.g. paragraphs [0007] and [0069]).
Given the teachings of Kanematsu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mottram et al. with wherein the liquid substance comprises a solvent in which colored charged particles are dispersed.
Doing so would provide an art recognized equivalent material for fabricating a switching device.
In regard to claim 14, Mottram et al. discloses the limitations as applied to claim 13, but fails to disclose
wherein the colored charged particle comprises one or more of a metal particle, an inorganic particle, a polymer particle, or a combination thereof.
However, Kanematsu et al. discloses
wherein the colored charged particle comprises one or more of a metal particle, an inorganic particle, a polymer particle, or a combination thereof (see e.g. paragraphs [0007] and [0069]).
Given the teaching so Kanematsu et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mottram et al. with wherein the colored charged particle comprises one or more of a metal particle, an inorganic particle, a polymer particle, or a combination thereof.
Doing so would provide an art recognized equivalent material for fabricating a switching device.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mottram et al. (WO 2007/141525) in view of Lim et al. (US 2012/0073116 A1).  
In regard to claim 15, Mottram et al. discloses the limitations of claim 1, as cited above, but fails to disclose
wherein a viscosity of the liquid substance is 1 cps to 1,000 cps.
However, Lim et al. discloses 
wherein a viscosity of the liquid substance is 1 cps to 1,000 cps (see e.g. paragraph [0065]).
Given the teachings of Lim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mottram et al., in view of Lim et al., with wherein a viscosity of the liquid substance is 1 cps to 1,000 cps.
Doing so would provide a liquid substance with a typical viscosity in use in electrophoretic displays, which is an art equivalent material for fabricating a switching device.
In regard to claim 16, Mottram et al. discloses the limitations as applied to claim 1, and 
wherein the first electrode substrate 30 comprises a first base; and a transparent conductive oxide layer 75 provided on the first base, and 4 the second electrode substrate 35 comprises a second base (see e.g. page 9, line 32-page 10, line 4) .
Mottram et al. fails to disclose
a metal layer, a metal oxide layer, a metal nitride layer, a metal oxynitride layer, or a metal alloy layer provided on the second base and opposite to the transparent conductive oxide layer.
However, Lim et al. discloses
a metal layer 120, a metal oxide layer, a metal nitride layer, a metal oxynitride layer, or a metal alloy layer provided on the second base and opposite to the transparent conductive oxide layer (see e.g. paragraph [0038]).
Given the teachings of Lim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Mottram et al. with a metal layer, a metal oxide layer, a metal nitride layer, a metal oxynitride layer, or a metal alloy layer provided on the second base and opposite to the transparent conductive oxide layer.
Doing so would provide an art recognized equivalent material for applying a voltage to the liquid material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871